MEMORANDUM **
Elvis Anthony Tablada, a native and citizen of Belize, petitions pro se for review of an order of the Board of Immigration *664Appeals (“BIA”) dismissing as untimely his appeal from an immigration judge’s (“IJ”) removal order. Reviewing de novo, Da Cruz v. INS, 4 F.3d 721, 722 (9th Cir.1993), we deny the petition for review.
The IJ’s order was issued on May 27, 2005 and informed Tablada that his appeal to the BIA was due by June 27, 2005. However, Tablada’s appeal was not filed until July 13, 2005. The BIA therefore correctly dismissed the appeal as untimely. See id. Accordingly, we do not reach Tablada’s merits arguments.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.